DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 05/23/2019, and claims priority to US Provisional No. 62/675,441, filed 05/23/2018.

This is a Non-Final First Office Action on the Merits.  Claims 1-20 are pending, and have been considered below.


Claim Objections
Claim 20 is objected to because of informalities.
	As currently presented, Claim 20 recites:
The delivery system of claim 17, wherein the secure container further comprising an internal temperature to measure internal temperature of the secure container
“Internal temperature”, in its plain meaning, can be best reasonably interpreted as the ambient temperature of the container.  However, such interpretation is not compatible, both functionally and grammatically, with the remaining claim language, “to measure the internal temperature”.  Based on other related Claims, Examiner interprets Claim 20 to read as:
The delivery system of claim 17, wherein the secure container further comprising an internal temperature [sensor] to measure internal temperature of the secure container
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US Pat. App. Pub. No. US 20180125278 A1) in view of Charbeneau (US Pat. App. Pub. No. US 20170143146 A1).
	Regarding Claim 1, “[a] method comprising”,
	Jiang teaches “communicating one or more information about a consumer's online purchased item to a communication module of a secure container configured to accept deliveries” (“…a processor mounted on the receptacle and configured to receive tracking information from a remote server system and determine if the package identifying information matches the tracking information and send, based on a determination that the package identifying information matches the tracking information, a signal to the electronic lock to cause the electronic lock to unlock…” (Jiang [0009]), “[d]ata downloaded from the back-end system onto the package receiving device can include package delivery information, such as, tracking numbers…” (Jiang [0033]), and “…information (e.g., tracking number etc.) is then sent from the back-end system to the package receiving device via the communication network…” (Jiang [0039])).
	Jiang teaches “scanning an identifier on a delivery package using a scanner of the of secure container” (“…package receiving system includes a receptacle having an electronic lock, a sensor mounted on the receptacle, the sensor configured to obtain package identifying information from a package placed in proximity to the sensor, a processor mounted on the receptacle and configured to receive tracking information from a remote server system and determine if the package identifying information matches the tracking information and send, based on a determination that the package identifying information matches the tracking information, a signal to the electronic lock to cause the electronic lock to unlock. Implementations can include one or more of the following features. The sensor can include a bar code scanner or a RFID tag reader…” (Jiang [0009])).
	Jiang teaches “opening the secure container in response to verifying that the scanned identifier is related to the purchased item” (“…a package receiving device includes a sensor configured to obtain package identifying information from a package, a verification module configured to determine if the package identifying information matches information stored in a computer-readable storage media, and a receptacle configured to change from a compact mode to an extended mode to secure the package based on a determination of the verification module. Securing the package includes enclosing the package in the receptacle…” (Jiang [0005]) and “…package receiving system includes a receptacle that opens to accept and secure a package based on information (e.g., tracking information) provided by a sender of the package…” (Jiang [0004])).
	Jiang teaches “accepting the delivery of the purchased item in the secure container” (“…a receptacle that opens to accept and secure a package based on information (e.g., tracking information) provided by a sender of the package…” (Jiang [0004])).
	Jiang teaches “” (“…package receiving device of claim 3 can include a lock that can release the receptacle to secure the package by locking the receptacle after the package has been received…” (Jiang [0006]) and “[s]ecuring the package includes enclosing the package in the receptacle…” (Jiang [0005])).
	Jiang does not explicitly teach, but Charbeneau teaches “automatically closing the secure container after a predetermined time-period” (“…the timer may trigger the electric motor to automatically close the parcel receiving apparatus after a length of time if the sensor has detected the parcel receiving apparatus to be in the open position for that length of time…” (Charbeneau [0016])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Charbeneau with that of Jiang.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Jiang teaches a package receiving device with sensor and verification module for matching the delivery data (Jiang [Abstract]).  Charbeneau teaches a parcel receiving apparatus with automatic open and close upon proper identification (Charbeneau [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Charbeneau’s automatic open and close onto Jiang.  “[A]s automation technology progresses, there is a need in the art for a package receiving solution that facilitates automated delivery of packages” (Charbeneau [0003]).  Jiang’s sensors achieve automated package receiving (Jiang [0004]).  Charbeneau, with its “parcel bin… automatically be rotated to the open position upon authentication of the robotic delivery device… automatically rotated into the closed position” would further automate and optimize Jiang’s package receiving.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Jiang in view of Charbeneau.

	Regarding Claim 3, Jiang and Charbeneau teach the limitations of Claim 1.
	Jiang further teaches “wherein scanning the identifier further comprising scanning a barcode on the delivery package” (“…prompt screen in FIG. 2B requests the courier to align a barcode (containing the tracking number) on package in front of a camera of the receiving device, so that the bar code appears within a frame…” (Jiang [0042], [Figure 2B])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Jiang and Charbeneau.  Please see above (Claim 1) for combination analysis.
	Accordingly, the claimed subject matter is obvious over Jiang in view of Charbeneau.

	Regarding Claim 5, Jiang and Charbeneau teach the limitations of Claim 1.
	Jiang further teaches “activating the scanner in response to pressing an activation button on the secure container” (“…prompt screen in FIG. 2B requests the courier to align a barcode (containing the tracking number) on package in front of a camera of the receiving device, so that the bar code appears within a frame. The frame provides a live-feed from the camera, and the courier can activate a button to capture an image of the barcode…” (Jiang [0042], [Figure 2B])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Jiang and Charbeneau.  Please see above (Claim 1) for combination analysis.
	Accordingly, the claimed subject matter is obvious over Jiang in view of Charbeneau.

	Regarding Claim 6, Jiang and Charbeneau teach the limitations of Claim 1.
	Jiang further teaches “activating a camera of the secure container in response to completion of a delivery of a package” (“[w]hen a courier delivers the package to the user location, a motion sensor in the receiving device is activated, and a screen in the receiving device, which may have previously been in hibernation mode, turns on…” (Jiang [0041]), “[i]n addition, the camera can be configured to capture an image every time the motion sensor or the screen is triggered…” (Jiang [0048]), and “…sensor can include a camera and the camera can capture an image when the motion sensor is activated…” (Jiang [0006])).
	It would be obvious for one skilled in the art, at time of filing, to combine the teachings from Jiang and Charbeneau.  Please see above (Claim 1) for combination analysis.
	Accordingly, the claimed subject matter is obvious over Jiang in view of Charbeneau.

Claims 2, 4, 10, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Charbeneau, in view of Newton (US Pat. App. Pub. No. US 20160171435 A1).
	Regarding Claim 2, Jiang and Charbeneau teach the limitations of Claim 1.
	Jiang and Charbeneau do not explicitly teach, but Newton teaches “communicating a secure receipt message to at least one of the consumer's mobile device, an application on the consumer's mobile device, an application server of the online seller, and an application server of the delivery company” (“…notification can be received by the processor directly from the retailer. Alternatively, the notification can be received by the processor from the customer, e.g., via the endpoint device where the customer redirects the notification email to the processor. In yet another embodiment, the notification can be received by the processor from the AS [application server] of the network service provider if the customer has subscribed to a delivery notification service. There are various mechanisms that can be used to forward the notification to the processor. For example, the secure delivery box can be assigned an email address, an IP address or a phone number for receiving such notification, e.g., via emails or text messages…” (Newton [0029]) and “…method sends a confirmation that the package has been placed in the delivery box. For example, an email message or a text message (e.g., “package received”) can be sent to the customer's endpoint device, to the AS, and/or to the retailer. In one embodiment, the confirmation may further include information pertaining to the package, e.g., the package tracking number, a date and time stamp associated with the delivery and the like…” (Newton [0035])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Newton with that of Jiang and Charbeneau.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Jiang & Charbeneau combination analysis), Jiang and Charbeneau function for automated package receiving (Jiang [Abstract], Charbeneau [Abstract]).  Newton teaches sending a confirmation message upon package placed into delivery box (Newton [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Newton’s delivery confirmation onto Jiang and Charbeneau. Newton embodiments aim “to verify that the secure delivery of the package has occurred” (Newton [0013]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Accordingly, the claimed subject matter is obvious over Jiang, Charbeneau, in view of Newton.

	Regarding Claim 4, Jiang and Charbeneau teach the limitations of Claim 1.
	Jiang and Charbeneau do not teach, but Newton teaches “wherein scanning the identifier further comprising scanning a QR code on the delivery package” (“…the delivery box employs a hardware processor or a controller and one or more input and/or output devices. The input/output devices may comprise an image capturing device (e.g., a camera, a video camera, a scanner, a bar code scanner, a QR code scanner, and the like)… a scan button to trigger a scanner to capture a bar or QR code on the package, and the like)…” (Newton [0026]) and “…a deliveryman may simply scan the bar code of the package with a scanner deployed at the delivery box and the processor will then know that a delivery of a package is in progress and will unlock the access door of the delivery box… the processor will only provide access to the delivery box if the information from the scanned bar code matches stored information that was previously sent to the delivery box, e.g., from the retailer of the customer…” (Newton [0033])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Newton with that of Jiang and Charbeneau.  Please see above (Claim 2) for combination analysis.  The rationale to combine is substantially similar to that of Claim 2.  Furthermore, Newton “employs a processor and one or more input/output devices such as an image capturing device (e.g., a camera, a scanner, a bar code scanner, a QR code scanner, and the like)” (Newton [0014]) to allow for more possible input/out devices.
Accordingly, the claimed subject matter is obvious over Jiang, Charbeneau, in view of Newton.

	Regarding Claim 10, “[a] secure container configured to receive a delivery package, the secure container comprising”,
	Jiang teaches “a wireless receiver to receive a communication including information about an expected delivery package” (“…a processor mounted on the receptacle and configured to receive tracking information from a remote server system and determine if the package identifying information matches the tracking information and send, based on a determination that the package identifying information matches the tracking information, a signal to the electronic lock to cause the electronic lock to unlock…” (Jiang [0009]), “…information (e.g., tracking number etc.) is then sent from the back-end system to the package receiving device via the communication network…” (Jiang [0039]), and “…installed package receiving device is in communication with a back-end system via a communication network. The mode of communication can include wireless Internet communication, such as through a WiFi connection to a wireless router in the residential unit (which is in turn connected to an Internet service)… [d]ata downloaded from the back-end system onto the package receiving device can include package delivery information, such as, tracking numbers…” (Jiang [0033])).
	Jiang teaches “a memory to store the information about the expected delivery package” (“…package receiving device includes a microprocessor, which also includes a computer-readable storage media, such as, a hard drive, and/or flash memory. The tracking number contained in the information is then stored in the computer-readable storage media connected to the microprocessor…” (Jiang [0039])).
	Jiang teaches “a scanner to scan an identifier on a delivery package” (“…the sensor configured to obtain package identifying information from a package placed in proximity to the sensor, a processor mounted on the receptacle and configured to receive tracking information from a remote server system and determine if the package identifying information matches the tracking information and send, based on a determination that the package identifying information matches the tracking information, a signal to the electronic lock to cause the electronic lock to unlock. Implementations can include one or more of the following features. The sensor can include a bar code scanner or a RFID tag reader…” (Jiang [0009])).
	Jiang teaches “a processor configured to compare the scanned identifier with information about an expected delivery package to determine if scanned identifier matches the expected delivery package, and in response, opening the secure container for ” (“…a package receiving device includes a sensor configured to obtain package identifying information from a package, a verification module configured to determine if the package identifying information matches information stored in a computer-readable storage media, and a receptacle configured to change from a compact mode to an extended mode to secure the package based on a determination of the verification module. Securing the package includes enclosing the package in the receptacle…” (Jiang [0005]) and “…package receiving device includes a microprocessor, which also includes a computer-readable storage media, such as, a hard drive, and/or flash memory. The tracking number contained in the information is then stored in the computer-readable storage media connected to the microprocessor…” (Jiang [0039])).
	Jiang does not explicitly teach, but Charbeneau teaches “opening the secure container for predetermined amount of time to receive the package” (“…the timer may trigger the electric motor to automatically close the parcel receiving apparatus after a length of time if the sensor has detected the parcel receiving apparatus to be in the open position for that length of time…” (Charbeneau [0016])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Charbeneau with that of Jiang.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Jiang and Charbeneau do not explicitly teach, but Newton teaches “a wireless transmitter configured to transmit a secure receipt message to at least one of the consumer's mobile device, an application on the consumer's mobile device, an application server of the online seller, and an application server of the delivery company” (“…secure delivery box may have communication capabilities… the ability for the secure delivery box to communicate with the retailer or vendor to receive information pertaining to the package that is being delivered and/or to provide information back to the retailer or vendor that the package was indeed received. The communication capabilities may involve wireless communications (e.g., accessing a wireless network such as a cellular network, a Wireless Fidelity (Wi-Fi) network, a wireless local area network (LAN) and the like) or wired communications…” (Newton [0015]), “…notification can be received by the processor directly from the retailer. Alternatively, the notification can be received by the processor from the customer, e.g., via the endpoint device where the customer redirects the notification email to the processor. In yet another embodiment, the notification can be received by the processor from the AS [application server] of the network service provider if the customer has subscribed to a delivery notification service. There are various mechanisms that can be used to forward the notification to the processor. For example, the secure delivery box can be assigned an email address, an IP address or a phone number for receiving such notification, e.g., via emails or text messages…” (Newton [0029]), and “…method sends a confirmation that the package has been placed in the delivery box. For example, an email message or a text message (e.g., “package received”) can be sent to the customer's endpoint device, to the AS, and/or to the retailer. In one embodiment, the confirmation may further include information pertaining to the package, e.g., the package tracking number, a date and time stamp associated with the delivery and the like…” (Newton [0035])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Newton with that of Jiang and Charbeneau.  Please see above (Claim 2) for combination analysis.  The rationale to combine is substantially similar to that of Claim 2.
	Accordingly, the claimed subject matter is obvious over Jiang in view of Charbeneau and Newton.

	Regarding Claim 11, Jiang, Charbeneau, and Newton teach the limitations of Claim 10.
	Newton further teaches “a camera configured to take an image inside the secure container and communicate the image to the consumer” (“…secure delivery box employs a processor and one or more input/output devices such as an image capturing device (e.g., a camera, a scanner, a bar code scanner, a QR code scanner, and the like)…” (Newton [0014]) and “…image capturing device may also capture an image of the package residing within the delivery box after the access door is closed and/or locked…” (Newton [0034]), “…sends a confirmation that the package has been placed in the delivery box. For example, an email message or a text message (e.g., “package received”) can be sent to the customer's endpoint device, to the AS [application server], and/or to the retailer… the confirmation may further include an image or video of the delivery, e.g., a picture of the deliveryman, a picture of the package residing within the delivery box and so on…” (Newton [0035])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Jiang, Charbeneau, and Newton.  Please see above (Claim 2) for combination analysis.  The rationale to combine is substantially similar to that of Claim 2.
	Accordingly, the claimed subject matter is obvious over Jiang in view of Charbeneau and Newton.

	Regarding Claim 15, Jiang, Charbeneau, and Newton teach the limitations of Claim 10.
	Jiang further teaches “wherein the secure container is configured to have accordion style walls that are configured to collapse against a wall on which the secure container is installed” (“…receptacle can include a collapsible enclosure…” (Jiang [0009]), “…package receiving device is installed on an exterior wall of a residential unit, for example, a house, an apartment complex, a student dormitory…” (Jiang [0032]); please refer to [Figures 3A-3G, 4A-4B, and 5A-5E] for “accordion style walls”).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Jiang, Charbeneau, and Newton.  Please see above (Claim 2) for combination analysis.  The rationale to combine is substantially similar to that of Claim 2.
	Accordingly, the claimed subject matter is obvious over Jiang in view of Charbeneau and Newton.

	Regarding Claim 16, Jiang, Charbeneau, and Newton teach the limitations of Claim 10.
	Jiang further teaches “a locking mechanism that is configured to lock the secure container in response to scanning of an unexpected identifier by the scanner” (“[w]hen the barcode extracted from the image does not match any tracking numbers stored in the storage element, the lock of the receiving device remains locked and the receiving receptacle is not released…” (Jiang [0045])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Jiang, Charbeneau, and Newton.  Please see above (Claim 2) for combination analysis.  The rationale to combine is substantially similar to that of Claim 2.  Such locking can “improve accuracy of package delivery (i.e., minimize delivery errors of a package being left at a wrong address or at a wrong location)” (Jiang [0045]).
	Accordingly, the claimed subject matter is obvious over Jiang in view of Charbeneau and Newton.

	Regarding Claim 17, “[a] secure delivery system, comprising”,
	Jiang teaches “a secure container comprising” (“…package receiving system includes a receptacle that opens to accept and secure a package…” (Jiang [0004])).
	Jiang teaches “a wireless receiver to receive a communication including information about an expected delivery package” (“…the sensor configured to obtain package identifying information from a package placed in proximity to the sensor, a processor mounted on the receptacle and configured to receive tracking information from a remote server system…” (Jiang [0009]) and “…installed package receiving device is in communication with a back-end system via a communication network. The mode of communication can include wireless Internet communication, such as through a WiFi connection to a wireless router in the residential unit (which is in turn connected to an Internet service)… [d]ata downloaded from the back-end system onto the package receiving device can include package delivery information, such as, tracking numbers…” (Jiang [0033])).
	Jiang teaches “a memory to store the information about the expected delivery package” (“…information (e.g., tracking number etc.) is then sent from the back-end system to the package receiving device via the communication network… package receiving device includes a microprocessor, which also includes a computer-readable storage media, such as, a hard drive, and/or flash memory. The tracking number contained in the information is then stored in the computer-readable storage media connected to the microprocessor…” (Jiang [0039])).
	Jiang teaches “a scanner to scan an identifier on a delivery package” (“…the sensor configured to obtain package identifying information from a package placed in proximity to the sensor, a processor mounted on the receptacle and configured to receive tracking information from a remote server system and determine if the package identifying information matches the tracking information and send, based on a determination that the package identifying information matches the tracking information, a signal to the electronic lock to cause the electronic lock to unlock. Implementations can include one or more of the following features. The sensor can include a bar code scanner or a RFID tag reader…” (Jiang [0009])).
	Jiang teaches “a processor configured to compare the scanned identifier with information about an expected delivery package to determine if scanned identifier matches the expected delivery package, and in response, opening the secure container ” (“…the sensor configured to obtain package identifying information from a package placed in proximity to the sensor, a processor mounted on the receptacle and configured to receive tracking information from a remote server system and determine if the package identifying information matches the tracking information and send, based on a determination that the package identifying information matches the tracking information, a signal to the electronic lock to cause the electronic lock to unlock. Implementations can include one or more of the following features. The sensor can include a bar code scanner or a RFID tag reader…” (Jiang [0009]) and “…a package receiving device includes a sensor configured to obtain package identifying information from a package, a verification module configured to determine if the package identifying information matches information stored in a computer-readable storage media, and a receptacle configured to change from a compact mode to an extended mode to secure the package based on a determination of the verification module. Securing the package includes enclosing the package in the receptacle…” (Jiang [0005])).
	Jiang does not explicitly teach, but Charbeneau teaches “opening the secure container for a predetermined amount of time to receive the package” (“…locking system may comprise a timer. The electric motor may be triggered by a sensor system comprising a sensor located on the frame assembly. The sensor may be operable to detect if the parcel receiving apparatus is in the open position. The timer may be operable to trigger the electric motor to automatically close the parcel receiving apparatus after a length of time if the sensor has detected the parcel receiving apparatus to be in the open position for that length of time…” (Charbeneau [0007])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Charbeneau with that of Jiang.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Jiang and Charbeneau do not teach, but Newton teaches “a wireless transmitter configured to transmit a secure receipt message to at least one of the consumer's mobile device, an application on the consumer's mobile device, an application server of the online seller, and an application server of the delivery company” (“…secure delivery box may have communication capabilities… the ability for the secure delivery box to communicate with the retailer or vendor to receive information pertaining to the package that is being delivered and/or to provide information back to the retailer or vendor that the package was indeed received. The communication capabilities may involve wireless communications (e.g., accessing a wireless network such as a cellular network, a Wireless Fidelity (Wi-Fi) network, a wireless local area network (LAN) and the like) or wired communications…” (Newton [0015]), “…notification can be received by the processor directly from the retailer. Alternatively, the notification can be received by the processor from the customer, e.g., via the endpoint device where the customer redirects the notification email to the processor. In yet another embodiment, the notification can be received by the processor from the AS [application server] of the network service provider if the customer has subscribed to a delivery notification service. There are various mechanisms that can be used to forward the notification to the processor. For example, the secure delivery box can be assigned an email address, an IP address or a phone number for receiving such notification, e.g., via emails or text messages…” (Newton [0029]), and “…method sends a confirmation that the package has been placed in the delivery box. For example, an email message or a text message (e.g., “package received”) can be sent to the customer's endpoint device, to the AS, and/or to the retailer. In one embodiment, the confirmation may further include information pertaining to the package, e.g., the package tracking number, a date and time stamp associated with the delivery and the like…” (Newton [0035])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Newton with that of Jiang and Charbeneau.  Please see above (Claim 2) for combination analysis.  The rationale to combine is substantially similar to that of Claim 2.
	Jiang further teaches “an app server configured to communicate with the secure container” (“…processor mounted on the receptacle and configured to receive tracking information from a remote server system…” (Jiang [0009])).
	Accordingly, the claimed subject matter is obvious over Jiang in view of Charbeneau and Newton.

	Regarding Claim 18, Jiang, Charbeneau, and Newton teach the limitations of Claim 17.
	Jiang further teaches “an application configured to run on the consumer's mobile device” (“…back-end system can also independently communicate with a client device via a 3G, 4G, or later generation mobile telecommunication network, or through a wireless internet communication. For example, alerts or messages can be sent from the back-end system to the client device with or without input from the receiving device…” (Jiang [0034])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Jiang, Charbeneau, and Newton.  Please see above (Claim 2) for combination analysis.  The rationale to combine is substantially similar to that of Claim 2.
	Accordingly, the claimed subject matter is obvious over Jiang in view of Charbeneau and Newton.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Charbeneau, Newton, in view of Lesesky (US Pat. App. Pub. No. US 20040233284 A1).
	Regarding Claim 7, Jiang, Charbeneau, and Newton teach the limitations of Claim 1.
	Jiang, Charbeneau, and Newton do not explicitly teach, but Lesesky teaches “receiving a request from the consumer to view ” (“…the camera and light source are operated to take pictures and/or video of a scene of interest and provide these pictures and/or video via the communication system to the remote station. As mentioned, the action of the camera and light source may be controlled by the communication system to operate on command. In this instance, a user in the remote station may send a command to the communication system to activate the camera and light. The communication system, in turn, commands the camera and light to activate. The light source illuminates the scene of interest, while the camera takes pictures and/or video...” (Lesesky [0034]) and “…present invention includes a camera and light source for location at a point of interest. Pictures and/or video from the camera is transmitted to a remote location where it may be viewed by an interested party such that the user is not required to be in the vicinity of the area of interest to collect observations…” (Lesesky [0014])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Lesesky with that of Jiang, Charbeneau, and Newton.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Jiang & Charbeneau & Newton combination analysis), Jiang, Charbeneau, and Newton function together for automated package receiving (Jiang [Abstract], Charbeneau [Abstract], Newton [Abstract]).  Lesesky teaches remote activated camera and light source to image a place of interest (Lesesky [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Lesesky’s remote activated imaging onto Jiang, Charbeneau, and Newton.  Lesesky allows for “[p]ictures and/or video from the camera is transmitted to a remote location where it may be viewed by an interested party such that the user is not required to be in the vicinity of the area of interest to collect observations” (Lesesky [0014]).  This would further add flexibility to the package delivery and confirmation.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine applies to all subsequent limitations taught by Lesesky.
	Newton further teaches “receiving a request from the consumer to view the package (“…image capturing device may also capture an image of the package residing within the delivery box after the access door is closed and/or locked…” (Newton [0034])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Jiang, Charbeneau, Newton, and Lesesky.  Please see above (previous limitation, Claim 2 for Newton combination) for combination analysis.  Furthermore, imaging the received package further optimizes delivery confirmation.  This rationale to combine applies to all subsequent limitations taught by Newton.
	Lesesky further teaches “in response to the request, activating a camera ” (“…the camera and light source are operated to take pictures and/or video of a scene of interest and provide these pictures and/or video via the communication system to the remote station. As mentioned, the action of the camera and light source may be controlled by the communication system to operate on command. In this instance, a user in the remote station may send a command to the communication system to activate the camera and light. The communication system, in turn, commands the camera and light to activate. The light source illuminates the scene of interest, while the camera takes pictures and/or video...” (Lesesky [0034]) and “…present invention includes a camera and light source for location at a point of interest. Pictures and/or video from the camera is transmitted to a remote location where it may be viewed by an interested party such that the user is not required to be in the vicinity of the area of interest to collect observations…” (Lesesky [0014])).
	Newton further teaches “activating a camera on the secure container, taking a picture of the package inside the secure container” (“…secure delivery box employs a processor and one or more input/output devices such as an image capturing device (e.g., a camera, a scanner, a bar code scanner, a QR code scanner, and the like)…” (Newton [0014]) and “…image capturing device may also capture an image of the package residing within the delivery box after the access door is closed and/or locked…” (Newton [0034])).
	Lesesky further teaches “communicating the picture ” (“…the camera and light source are operated to take pictures and/or video of a scene of interest and provide these pictures and/or video via the communication system to the remote station…” (Lesesky [0034])).
	Newton further teaches “communicating the picture of the package to the consumer” (“…image capturing device may also capture an image of the package residing within the delivery box after the access door is closed and/or locked…” (Newton [0034])).
	Accordingly, the claimed subject matter is obvious over Jiang, Charbeneau, Newton, in view of Lesesky.

	Regarding Claim 12, Jiang, Charbeneau, and Newton teach the limitations of Claim 11.
	Jiang, Charbeneau, and Newton do not explicitly teach, but Lesesky teaches “wherein the camera is further configured to be activated in response to a request from the consumer's mobile device to take the picture” (“…the camera and light source are operated to take pictures and/or video of a scene of interest and provide these pictures and/or video via the communication system to the remote station. As mentioned, the action of the camera and light source may be controlled by the communication system to operate on command. In this instance, a user in the remote station may send a command to the communication system to activate the camera and light. The communication system, in turn, commands the camera and light to activate. The light source illuminates the scene of interest, while the camera takes pictures and/or video...” (Lesesky [0034])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Lesesky with that of Jiang, Charbeneau, and Newton.  Please see above (Claim 7) for combination analysis.  The rationale to combine is substantially similar to that of Claim 7.
	Accordingly, the claimed subject matter is obvious over Jiang, Charbeneau, Newton, in view of Lesesky.

Claims 8, 9, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Charbeneau, Newton, in view of Han (US Pat. App. Pub. No. US 20160058181 A1).
	Regarding Claim 8, Jiang, Charbeneau, and Newton teach the limitations of Claim 2.
	Jiang, Charbeneau, and Newton do not teach, but Han teaches “measuring the temperature of the secure container and communicating the temperature to the consumer” (“…data and information from the container may be sent directly to the user device. In another example, the container may send data and information to the server, where some or all of the data and information is subsequently sent to the user device, or a third party device, or both…” (Han [0050]), “[container] information includes, for example, but is not limited to, the current internal temperatures of the internal compartments, the next expected delivery, the current status of the container, the owner of the container, the temperature of the external environment, whether a delivery was made, when the last delivery was made, and etc…” (Han [0045]), and “…thermometers may be placed both inside and outside the container and are capable of at least recording internal and external temperature respectively. In another example embodiment, a thermometer is positioned to only measure the temperature of the internal space…” (Han [0048])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Han with that of Jiang, Charbeneau, and Newton.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Jiang & Charbeneau & Newton combination analysis), Jiang, Charbeneau, and Newton function together for automated package receiving (Jiang [Abstract], Charbeneau [Abstract], Newton [Abstract]).  Han teaches locked delivery container with temperature regulating device and sensors to receive goods without owner presence (Han [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Han’s temperature monitor onto Jiang, Charbeneau, and Newton.  “[I]n some instances it is desirable to keep the contents of the delivery at a certain temperature to ensure that perishable products stay fresh” (Han [0033]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
Accordingly, the claimed subject matter is obvious over Jiang, Charbeneau, Newton, in view of Han.

	Regarding Claim 9, Jiang, Charbeneau, Newton, and Han teach the limitations of Claim 8.
	Han further teaches “wherein measuring the temperature of the secure container further comprises measuring the temperature of the secure container at predetermined intervals in response to a setting from consumer” (“…user device is capable of remotely setting container temperature and to lock or unlock the container door at a given moment… can be seen that the user device controls the overall operations of the container. Those skilled in the art can appreciate that the examples provided herein are not restrictive and as such any number of other instructions and other data may be sent from or received by the user device…” (Han [0112]) and “…internal temperature of the container is periodically measured and the elapsed time at each measurement is recorded…” (Han [0092])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Han with that of Jiang, Charbeneau, and Newton.  Please see above (Claim 8) for combination analysis.  The rationale to combine is substantially similar to that of Claim 8.
Accordingly, the claimed subject matter is obvious over Jiang, Charbeneau, Newton, in view of Han.

	Regarding Claim 13, Jiang, Charbeneau, and Newton teach the limitations of Claim 10.
	Jiang, Charbeneau, and Newton do not explicitly teach, but Han teaches “a temperature sensor to measure the temperature inside the secure container” (“…thermometers may be placed both inside and outside the container and are capable of at least recording internal and external temperature respectively. In another example embodiment, a thermometer is positioned to only measure the temperature of the internal space…” (Han [0048])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Han with that of Jiang, Charbeneau, and Newton.  Please see above (Claim 8) for combination analysis.  The rationale to combine is substantially similar to that of Claim 8.
Accordingly, the claimed subject matter is obvious over Jiang, Charbeneau, Newton, in view of Han.

Regarding Claim 14, Jiang, Charbeneau, Newton, and Han teach the limitations of Claim 13.
Han further teaches “wherein the temperature sensor further configured to measure the temperature inside the secure container in response to a communication from the consumer's mobile device” (“…user device is capable of remotely setting container temperature and to lock or unlock the container door at a given moment… can be seen that the user device controls the overall operations of the container. Those skilled in the art can appreciate that the examples provided herein are not restrictive and as such any number of other instructions and other data may be sent from or received by the user device…” (Han [0112]), “…data and information from the container may be sent directly to the user device. In another example, the container may send data and information to the server, where some or all of the data and information is subsequently sent to the user device, or a third party device, or both…” (Han [0050]), and “[container] information includes, for example, but is not limited to, the current internal temperatures of the internal compartments, the next expected delivery, the current status of the container, the owner of the container, the temperature of the external environment, whether a delivery was made, when the last delivery was made, and etc…” (Han [0045])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Han with that of Jiang, Charbeneau, and Newton.  Please see above (Claim 8) for combination analysis.  The rationale to combine is substantially similar to that of Claim 8.
Accordingly, the claimed subject matter is obvious over Jiang, Charbeneau, Newton, in view of Han.

Regarding Claim 20, Jiang, Charbeneau, and Newton teach the limitations of Claim 17.
Jiang, Charbeneau, and Newton do not teach, but Han teaches “wherein the secure container further comprising an internal temperature to measure internal temperature of the secure container” (“…thermometers may be placed both inside and outside the container and are capable of at least recording internal and external temperature respectively. In another example embodiment, a thermometer is positioned to only measure the temperature of the internal space…” (Han [0048])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Han with that of Jiang, Charbeneau, and Newton.  Please see above (Claim 8) for combination analysis.  The rationale to combine is substantially similar to that of Claim 8.
Accordingly, the claimed subject matter is obvious over Jiang, Charbeneau, Newton, in view of Han.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Charbeneau, Newton, in view of Eveloff (US Pat. App. Pub. No. US 20180070753 A1).
	Regarding Claim 19, Jiang, Charbeneau, and Newton teach the limitations of Claim 17.
	Jiang, Charbeneau, and Newton do not explicitly teach, but Eveloff teaches “wherein the secure container further comprising an internal camera to take images of the delivered package” (“…user-interface camera may be mounted with respect to the receptacle or the lockable access panel such that the interior of at least one compartment within the receptacle can be imaged to verify the presence of an object within the receptacle…” (Eveloff [0044])).
	It would be obvious for one skilled in the art to combine the aforementioned teachings from Eveloff with that of Jiang, Charbeneau, and Newton.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Jiang & Charbeneau & Newton combination analysis), Jiang, Charbeneau, and Newton function together for automated package receiving (Jiang [Abstract], Charbeneau [Abstract], Newton [Abstract]).  Eveloff teaches validated receptacle security system for anti-theft and identity/package verification (Eveloff [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Eveloff’s internal camera onto Jiang, Charbeneau, and Newton.  Eveloff’s embodiments further the veracity of package delivery and security, and aim to provide for “secure delivery and pickup of items while positively monitoring the internal and external environment of a secure receptacle” (Eveloff [0096]).  Jiang and Newton both already enumerate cameras as a type of usable sensor to receive packages; Jiang uses cameras to verify and match up delivery information (Jiang [0006]), and Newton uses cameras for image verification of delivered package (Newton [0014]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Jiang, Charbeneau, Newton, in view of Eveloff.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160117934 A1: Automated package delivery to mobile delivery receptacles.
US 20020035515 A1: Goods delivered to and retrieved from a secure storage unit.
US 20100214398 A1: Camera pod that activates when triggered by mobile device.
US 20130091070 A1: Remote acquisition and delivery of goods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628